      Case: 1:19-cr-00230-JG Doc #: 23 Filed: 06/06/19 1 of 5. PageID #: 154




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:19CR230
                                                  )
               Plaintiff,                         )   JUDGE JAMES S. GWIN
                                                  )
        v.                                        )
                                                  )
 JOSHUA WALKER,                                   )   RESPONSE TO DEFENDANT'S MOTION
                                                  )   IN LIMINE
               Defendant.                         )

       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and John C. Hanley, Assistant United States Attorney, and hereby

responds in opposition to Defendant JOSHUA WALKER’S (“Walker”) Motion in Limine. (R.

11: Motion in Limine). For the following reasons, the Court should deny WALKER’S motion.

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                            By:       /s/ John C. Hanley
                                                      John C. Hanley (OH: 0079910)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3807
                                                      (216) 522-7358 (facsimile)
                                                      John.Hanley2@usdoj.gov
       Case: 1:19-cr-00230-JG Doc #: 23 Filed: 06/06/19 2 of 5. PageID #: 155




                                 IMPEACHMENT UNDER RULE 609

       When a defendant who has been charged as a felon in possession of a firearm offers to

stipulate to the existence of an earlier felony conviction, the Government typically cannot adduce

proof of the nature of that conviction in order to establish the status element of the felon-in-

possession offense. See United States v. Tavares, 21 F.3d 1 (1st Cir.1994). However, this general

practice does not apply if the nature of the conviction is relevant for another purpose, such as

impeachment. Id. Federal Rule of Evidence 609(a) provides that when a defendant testifies in a

criminal case, evidence of his conviction for a crime “punishable by death or imprisonment in

excess of one year” shall be admissible to impeach his credibility “if the court determines that

the probative value of admitting the evidence outweighs its prejudicial effect to the accused.”

United States v. Motley, 2004 WL 719736 (6th Cir. 2004)

       On Monday June 3, 2019, the United States submitted a proposed stipulation to

Defendant in which The United States and Defendant would agree that Defendant had been

convicted of a crime punishable by more than one year. The proposed stipulation did not reflect

the name of the crime making up the basis of Defendant’s conviction, the details of the offense,

nor the length of his sentence. Indeed, the United States is prohibited from delving any further

into the above to prove the existence of Defendant’s conviction in our case in chief. However,

Defendant requests this Honorable Court to prevent the United States from introducing evidence

of Defendant’s specific charges even if Defendant testifies. In the event the Defendant decides to

testify, the United States should be permitted to cross-examine Defendant for the purpose of

attacking his character for truthfulness through evidence that he has been convicted of a felony.

This evidence “shall be admitted if the court determines that the probative value of admitting this




                                                  2
       Case: 1:19-cr-00230-JG Doc #: 23 Filed: 06/06/19 3 of 5. PageID #: 156



evidence outweighs its prejudicial effect to the accused.” United States v. Kemp, 546 F.3d

759 (6th Cir. (2008).

                                THE DEATH OF MR. MASON

       In the case in chief, the United States will not call any medical examiner to testify, nor

will we introduce any autopsy report or autopsy photographs. However, The United States does

intend to elicit facts and testimony which reveal that a homicide did occur on October 25, 2017,

in order to explain how the events unfolded and why police responded on that evening. This is

necessary for the jury to fully understand the facts of the case. A district court may admit

uncharged background evidence as long as it is “inextricably intertwined” with the underlying

offense. United States v. Hardy, 228 F.3d 745, 748 (6th Cir. 2000). These intrinsic acts are part

of a single criminal episode, meaning they have a causal temporal or spatial connection with the

uncharged offense. United States v. Barnes, 49 F.3d 1144 (6th Cir. 1995). See also Hardy,

228F.3d 745. Courts may admit evidence using this theory if it (1) “is a prelude to the charged

offense”; (2) “is directly probative of the charged offense”; (3) “arises from the same events as

the charged offense”; (4) “forms an integral part of a witness's testimony”; or (5) “completes the

story of the charged offense.” Id.

       Though the charges in this case represent a single allegation that Defendant possessed

ammunition following a conviction for a crime punishable by more than one year, the shooting

and subsequent death of Mr. Mason provide the framework and explanation of how Defendant

possessed the ammunition in question. Had Defendant not fired three (3) shots on or about

October 25, 2017, thereby ejecting three (3) shell casings, this charge, to the extent it occurred on

or about the date in question not have been possible. As a result of the shooting, Cleveland

Police responded to the scene near West 116th and Lorain and recovered the three (3) shell




                                                 3
       Case: 1:19-cr-00230-JG Doc #: 23 Filed: 06/06/19 4 of 5. PageID #: 157



casings. In United States v. Gibbs, the Sixth Circuit held that testimony of a burglary

investigation was admissible in a felon in possession case to show how the investigation led to

the defendant. 506 F.3d 479, 484 (6th Cir. 2007).

       In conclusion, should Defendant choose to testify, the United States will be permitted to

cross examine and impeach him based on his prior conviction pursuant to Rule 609.

Furthermore, the death of Mr. Mason is both a prelude to the charged offense, is directly

probative of it, arises from the same vents, forms an integral portion of multiple witnesses’

testimonies, and it completes the story. Therefore, the United States moves this Honorable Court

to overrule Defendant’s motion in limine.




                                                 4
       Case: 1:19-cr-00230-JG Doc #: 23 Filed: 06/06/19 5 of 5. PageID #: 158



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 6th day of June 2019 a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ John C. Hanley
                                                        John C. Hanley
                                                        Assistant U.S. Attorney




                                                   5
